            Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 1 of 11



      ALLACCESS LAW GROUP
 1
      Irene Karbelashvili, State Bar Number 232223
 2    irene@allaccesslawgroup.com
      Irakli Karbelashvili, State Bar Number 302971
 3    irakli@allaccesslawgroup.com
      19 North Second Street, Ste 205
 4
      San Jose, CA 95113
 5    Telephone: (408) 295-0137
      Fax: (408) 295-0142
 6
 7    Attorneys for LENA MACIAS, Plaintiff

 8
 9
                               UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
12                                     SAN JOSE DIVISION

13
                                       )              Case No. 19-cv-00815
14                                     )
15   LENA MACIAS,                      )              Civil Rights
                      Plaintiff,       )
16                                     )              COMPLAINT FOR INJUNCTIVE
     vs.                               )              RELIEF, RESTITUTION, AND
17
                                       )              DAMAGES
18   NATWARLAL M. PANCHAL; GITA N.     )
     PANCHAL; JARABAEL HORNA and       )
19   JULIANA HORNA, collectively d/b/a )
     SOUTHERN KITCHEN REST.; and DOES )
20
     1-10, Inclusive,                  )
21                    Defendants.      )
                                       )
22                                     )
                                       )              DEMAND FOR JURY TRIAL
23
                                       )
24
25
26
27
28



          COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                      1
                 Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 2 of 11




 1                                           I. INTRODUCTION
 2           Plaintiff LENA MACIAS (“Plaintiff”) brings this civil rights action against Defendants
 3   NATWARLAL M. PANCHAL; GITA N. PANCHAL; JARABAEL HORNA and JULIANA
 4   HORNA, collectively d/b/a SOUTHERN KITCHEN REST.; and DOES 1-10, Inclusive,
 5   (“Defendants”), for failing to make their restaurant and its facilities, commonly known as
 6   Southern Kitchen Restaurant, located at 3378 Monterey Rd San Jose, CA 95111(the
 7   “Restaurant”), accessible to physically disabled persons, thereby violating the Americans with
 8   Disabilities Act (“ADA”) 42 U.S.C.§§ 12181-12189 and supplemental California statutes.
 9   Plaintiff seeks declaratory and injunctive relief, statutory damages, general damages, restitution,
10   attorneys’ fees, litigation expenses, and costs.
11                                   II. JURISDICTION AND VENUE
12   1.      This court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343, for
13   ADA claims.
14   2.      This court has supplemental jurisdiction for claims brought under parallel California law,
15   arising from the same nucleus of operative facts, predicated on 28 U.S.C. § 1367.
16   3.      Plaintiff’s claims are authorized by 28 U.S.C. §§2201 and 2202 and 42 U.S.C. § 12188.
17   4.      All of Defendants’ actions complained of herein have taken place within the jurisdiction
18   of the United States District Court for the Northern District of California. Venue is appropriate in
19   this district pursuant to 28 U.S.C. § 1391 (b) and (c).
20                                 III. INTRADISTRICT ASSIGNMENT
21   5.      This case should be assigned to the San Jose intradistrict as the real property which is the
22   subject of this action is located in this intradistrict and Plaintiff’s causes of action arose in this
23   intradistrict.
24                                               IV. PARTIES
25   6.      Plaintiff LENA MACIAS is and at all times relevant herein was, a qualified individual
26   with a physical “disability” as defined under Department of Justice regulation 28 C.F.R. §36.104
27   and California Government Code § 12926. Plaintiff suffers from, lupus, severe arthritis, spinal
28   stenosis and diabetes. Plaintiff uses a walker and a wheelchair for mobility, possesses a disabled



              COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                          2
               Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 3 of 11




 1   parking placard, and is a resident of San Jose, CA. Consequently, Plaintiff is unable, due to her
 2   physical disability, to independently use public facilities that are not designed and/or constructed
 3   in compliance with applicable accessibility standards to accommodate disabled persons who
 4   require mobility aids.
 5   7.     Defendants NATWARLAL M. PANCHAL; GITA N. PANCHAL; JARABAEL
 6   HORNA and JULIANA HORNA, collectively d/b/a SOUTHERN KITCHEN REST.; and DOES
 7   1-10, Inclusive, are, and at all relevant times were, the owners, operators, managers, trustors,
 8   lessors and/or lessees of the Restaurant referenced above. The Restaurant is an establishment
 9   serving food or drink as defined under Title III of the ADA, 42 U.S.C.A. § 12181(7)(B), and
10   California civil rights laws. Civ. Code, § 51 et seq.; Health & Safety Code § 19955 et seq. The
11   Restaurant is open to the public, intended for nonresidential use and its operation affects
12   commerce.
13   8.     Does 1 through 10 are sued under their fictitious names because Plaintiff is unaware of
14   their true identities. Leave to amend will be sought when their true identities are learned.
15   Plaintiff alleges on information and belief that Does 1 through 10 are legally responsible for the
16   wrongdoing alleged herein.
17                                                V. FACTS
18   9.     Plaintiff has dined at the Restaurant at least 3 times within 2 years prior to the filing of
19   this action including on June 11, 2018 at around 11 a.m.; September 25, 2018 at around 10 a.m.;
20   and November 24, 2018 at around 2:30 p.m. During her visits to the Restaurant, Plaintiff
21   persistently encountered barriers, structural in nature, to her full and equal access to the goods
22   and services offered at the Restaurant. Specifically, Plaintiff had difficulty navigating inside of
23   the Restaurant because the path of travel was too tight especially to the exit door. Plaintiff was
24   also deprived equal access to the Restaurant’s customer restroom because the bathroom vestibule
25   door and the bathroom door did not have sufficient clear space on pull side and neither provided
26   at least 32 inches for passing. Furthermore, there was insufficient turning space inside of the
27   bathroom for Plaintiff’s wheelchair. Consequently, Plaintiff left each time feeling like a second
28   class citizen and suffered difficulties, discomfort, and emberassment and has been deterred from



             COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                         3
                  Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 4 of 11




 1   dining at the Restaurant more often because of the accessibility problems.
 2   10.       Before filing this lawsuit, Plaintiff’s legal representative also had a CASp-certified access
 3   consultant do an informal investigation of the Restaurant. While he could not make detailed
 4   measurements, he determined that the Restaurant was also inaccessible in multiple other ways,
 5   including, but not limited to, the following:
 6            Tow away sign is hidden and not visible
 7            Tow away sign has no information
 8            Parking does not have blue lines
 9            Parking does not have "no parking" stamped on surface
10            Outside waiting bench seating has no flat clear space at short side of bench
11            Ramp encroaches into parking
12            Ramp sloped over acceptable level
13            Top landing of ramp over 2%
14            Entry door when open reduces landing width
15            Entry door has no automatic door sign to alert of a swinging door
16            Vestibule door has sloped landing
17            Vestibule door heavy to operate
18            Cashier counter has no signing surface
19            ADA table has no ADA sign on it
20            No equal seating at booth
21            Bathroom lock requires twisting
22            No transfer space in bathroom
23            Sink does not allow knee space
24            Sink faucet requires twisting
25            Grab bars are not compliant size and location
26   11.       These barriers to access are listed without prejudice to Plaintiff citing additional barriers
27   to access after inspection by Plaintiff’s access consultant, per the 9th Circuit’s standing standards
28   under Doran v. 7-Eleven, Inc. (9th Cir. 2008) 524 F.3d 1034, Chapman v. Pier 1 Imports (U.S.)



               COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                           4
               Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 5 of 11




 1   Inc. (9th Cir. 2011) 631 F.3d 939, and the General Order 56 requirements for Northern District
 2   of California “ADA” Title III cases. The Restaurant must be brought into compliance with all
 3   applicable federal and state code requirements, according to proof.
 4   12.    To date, Defendants have refused to make the Restaurant’s facilities, including the
 5   restroom facilities, accessible to Plaintiff or bring them into compliance with ADA Architectural
 6   Guidelines (“ADAAG”). Defendants knew that these areas were inaccessible, violate state and
 7   federal law, and interfere with (or deny) access to the physically disabled. Moreover, Defendants
 8   have the financial resources to remove these barriers from the Restaurant’s premises (without
 9   much difficulty or expense), and make the facility accessible to persons with mobility
10   limitations. To date, however, Defendants refuse to either remove those barriers or seek an
11   unreasonable hardship exemption to excuse non-compliance.
12                                   VI. FIRST CAUSE OF ACTION
13               Americans with Disabilities Act of 1990 - Title III USC §12101 et seq.
14                               (Against all Defendants and each of them)
15   13.    Plaintiff incorporates the allegations contained in paragraph 1 through 12 of this
16   complaint for this claim.
17   14.    Title III of the ADA holds as a ‘general rule’ that no individual shall be discriminated
18   against on the basis of disability in the full and equal enjoyment (or use) of goods, services,
19   facilities, privileges, and accommodations offered by any person who owns, operates, or leases a
20   place of public accommodation. 42 U.S.C. § 12182 (a).
21   15.    Defendants discriminated against Plaintiff by denying “full and equal enjoyment” and use
22   of the goods, services, facilities, privileges or accommodations provided by the Restaurant.
23   16.    The ADA specifically prohibits failing to remove architectural barriers, which are
24   structural in nature, in existing facilities where such removal is readily achievable. 42 U.S.C. §
25   12] 82 (b) (2) (A) (iv). The term “readily achievable” is defined as “easily accomplishable and
26   able to be carried out without much difficulty or expense” 42 U.S.C.A. § 12182(9).
27   17.    Here, Plaintiff alleges that Defendants can easily remove the architectural barriers
28   without much difficulty and expense, and that Defendants violated the ADA by failing to remove



             COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                         5
                Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 6 of 11




 1   those barriers, when it was readily achievable to do so. In that regard, Defendants could have but
 2   did not avail themselves of the tax deduction and tax credits provided by Internal Revenue Code
 3   §44 and §190, which apply to the costs of barrier removal.
 4   18.     The ADA also requires reasonable modifications in policies, practices, or procedures,
 5   when necessary to afford such goods, services, facilities, or accommodations to individuals with
 6   disabilities, unless the entity can demonstrate that making such modifications would
 7   fundamentally alter their nature. 42 U.S.C.A. § 12182(b) (2) (A) (ii).
 8   19.     Here, Defendants violated the ADA by failing to make reasonable modifications in
 9   policies, practices, or procedures at the Restaurant, when these modifications were necessary to
10   afford (and would not fundamentally alter the nature of) these good, services, facilities, or
11   accommodations.
12   20.     Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney fees,
13   costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
14   21.     Plaintiff also seeks a finding from this Court (i.e., declaratory relief) that Defendants
15   violated the ADA in order to pursue damages under California’s Unruh Civil Rights Act and
16   Disabled Persons Act.
17                                   VII. SECOND CAUSE OF ACTION
18                                    Health & Saf. Code, § 19955 et seq.
19                                (Against all Defendants and each of them)
20   22.     Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
21   allegations contained in Paragraphs 1 through 21 of this Complaint, and incorporates them herein
22   as if separately repled.
23   23.     Health & Saf. Code, § 19955 et seq. was enacted “[t]o ensure that public
24   accommodations or facilities constructed in this state with private funds adhere to the provisions
25   of Chapter 7 (commencing with §4450) of Division 5 of Title 1 of the Government Code.” Such
26   public accommodations are defined as any “building, structure, facility, complex, or improved
27   area that is used by the general public...,” and includes restaurants and related sanitary facilities,
28   Health & Saf. Code, § 19955.



             COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                         6
                 Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 7 of 11




 1   24.      Plaintiff alleges that the Restaurant underwent construction and/or alterations after
 2   January 1, 1982 that triggered access requirements under Title 24-2. Pursuant to Title 24-2,
 3   compliance with disabled access building standards and specifications is required whenever
 4   public accommodations, such as the Restaurant and its related facilities, undergo an “alteration,
 5   structural repair or addition.”
 6   25.      Since a violation of state or federal law, including California Health and Safety Code, is
 7   also a violation of the Bus. & Prof. Code, § 17200, pursuant to the remedies, procedures, and
 8   rights set forth in Bus. & Prof. Code, § 17200, Plaintiff prays for judgment as set forth below.1
 9        VIII. THIRD CAUSE OF ACTION- CALIFORNIA BUSINESS AND PROFESSIONS
10        CODE (UNFAIR, UNLAWFUL, DECEPTIVE BUSINESS PRACTICES and FALSE
11                                             ADVERTISING)
12                              Bus. & Prof. Code, §§ 17200, 17500 et seq.
13                        (Against Defendants all Defendants and each of them)
14   26.      Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
15   allegations contained in Paragraphs 1 through 25 of this Complaint, and incorporates them herein
16   as if separately repled.
17   27.      Defendants engage in business practices, offer their goods and services for sale, and
18   advertise their business within the jurisdiction of the state of California. As such, Defendants,
19   and each of them, have a duty to comply with the provisions of the Unfair Business Practices Act
20   set forth in § 17200, et seq., of the Business and Professions Code.
21   28.      The Unfair Business Practices Act prohibits, inter alia, unlawful, unfair, or fraudulent
22   business acts or practices and unfair, deceptive, untrue, or misleading advertising by any person,
23   firm, corporation, or association within the jurisdiction of the State of California.
24   29.      The conduct previously alleged violated the Unfair Business Practices Act, including §
25   17200 of the Business & Professions Code, in that Defendants have represented that their goods
26   and services are available to all members of the general public, when in fact, Defendants deny
27   full and equal access to their goods and services to disabled individuals with mobility limitations
28
     1
         Note: Plaintiff is not seeking any remedies under the Health & Safety Code, § 19953.


               COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                           7
                Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 8 of 11




 1   by reason of Defendants’ failure to comply with their legal obligations under the Unruh Act,
 2   Disabled Persons Act, Health and Safety Code and the American’s with Disabilities Act as
 3   alleged herein.
 4   30.     Plaintiff also alleges that since Defendants engage in business practices, offer their goods
 5   and services for sale, and advertise their goods and services within the jurisdiction of the state of
 6   California, Defendants have a duty to comply with the provisions of the False Advertising
 7   Practices Act set forth in §§ 17500, et seq., of the Business and Professions Code.
 8   31.     The False Advertising Practices Act prohibits, inter alia, disseminating, making, or
 9   causing to be made, any statement concerning goods and services which is known, or with the
10   exercise of reasonable care should be known, to be untrue or misleading, by any corporation or
11   employee thereof.
12   32.     The previously alleged conduct of Defendants violates the False Advertising Act,
13   including § 17500 of the Business and Professions Code, in that said Defendants have
14   represented that their goods and services are available to all members of the general public,
15   when, in fact, said Defendants deny full and equal access to such goods and services to disabled
16   individuals with mobility limitations by reason of Defendants’ failure to comply with their legal
17   obligations under the Unruh Act, Disabled Persons Act, Health and Safety Code and the
18   Americans with Disabilities Act.
19   33.     Plaintiff seeks injunctive relief and restitution to restore to her any money that
20   Defendants obtained by means of such unfair competition, including profits unfairly obtained to
21   the extent that these profits represent monies give to the Defendants by Plaintiff.
22         IX. FOURTH CAUSE OF ACTION- CALIFORNIA DISABLED PERSONS ACT
23                                          Civ. Code, § 54 et seq.
24                              (Against all Defendants and each of them)
25   34.     Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
26   allegations contained in Paragraphs 1 through 33 of this Complaint, and incorporates them herein
27   as if separately repled.
28   35.     Civ. Code, § 54 states, in part, that: Individuals with disabilities have the same right as



             COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                         8
                  Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 9 of 11




 1   the general public to the full and free use of the streets, sidewalks, walkways, public buildings
 2   and facilities, and other public places.
 3   36.       Civ. Code, § 54.1 also states, in part, that: Individuals with disabilities shall be entitled to
 4   full and equal access to accommodations, facilities, telephone facilities, places of public
 5   accommodation, and other places to which the general public is invited.
 6   37.       Both sections specifically incorporate (by reference) an individual’s rights under the
 7   ADA. See Civ. Code, §§ 54(c), 54.1(d).
 8   38.       Here, Defendants discriminated against the physically disabled public, including Plaintiff,
 9   by denying them full and equal access to Restaurant. Defendants also violated Plaintiff’s rights
10   under the ADA, and, therefore, infringed upon or violated (or both) Plaintiff’s rights under the
11   Disabled Persons Act.
12   39.       For each offense of the Disabled Persons Act, Plaintiff seeks actual damages’ (both
13   general and special damages), and not less than the statutory minimum damages of one thousand
14   dollars ($1,000) for each offense, declaratory relief, and any other remedy available under Civ.
15   Code, § 54.3. Plaintiff also seeks to recover reasonable attorneys’ fees incurred, under Civ. Code,
16   § 54.3.
17         X. FIFTH CAUSE OF ACTION- CALIFORNIA UNRUH CIVIL RIGHTS ACT
18                                            Civ. Code, § 51 et seq.
19                                 (Against all Defendants and each of them)
20   40.       Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
21   allegations contained in Paragraphs 1 through 39 of this Complaint, and incorporates them herein
22   as if separately repled.
23   41.       Civ. Code, § 51 states, in part, that: All persons within the jurisdiction of this state are
24   entitled to the full and equal accommodations, advantages, facilities, privileges, or services in all
25   business establishments of every kind whatsoever.
26   42.       Civ. Code, § 51.5 also states, in part, that: No business establishment of any kind
27   whatsoever shall discriminate against any person in this state because of the disability of the
28   person.



               COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                           9
               Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 10 of 11




 1   43.    Civ. Code, § 51(f) specifically incorporates (by reference) an individual’s rights under the
 2   ADA into the Unruh Act.
 3   44.    Defendants’ aforementioned acts and omissions denied the physically disabled public,
 4   including Plaintiff, full and equal accommodations, advantages, facilities, privileges and services
 5   in a business establishment (because of her physical disability).
 6   45.    These acts and omissions (including the ones that violate the ADA) denied, aided or
 7   incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
 8   46.    Plaintiff was damaged by Defendants’ wrongful conduct, and seeks actual damages but
 9   not less than the statutory minimum damages of four thousand dollars ($4,000) for each offense.
10   47.    Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and ADA), and
11   recover reasonable attorneys’ fees and costs incurred under Civ. Code, § 52(a).
12                                     XI. PRAYER FOR RELIEF
13   WHEREFORE, Plaintiff respectfully requests:
14   1.     Issue a preliminary and permanent injunction directing Defendants as current owners,
15   operators, lessors, and/or lessees of the Restaurant and premises to modify the above described
16   property and premises and related facilities so that each provides full and equal access to
17   physically disabled persons and issue a preliminary and permanent injunction directing
18   Defendants to provide and maintain facilities usable by Plaintiff and similarly situated persons
19   with disabilities, and which provide full and equal access, as required by law, including
20   appropriate changes in policy. Note: Plaintiff is not invoking Civil Code, § 55 and is not
21   seeking injunctive relief under that section;
22          2. Declare that Defendants are in violation of Title III of the Americans with Disabilities
23   Act;
24          3. Retain jurisdiction over Defendants until such time as the Court is satisfied that
25   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible
26   public facilities as complained of herein no longer occur, and cannot recur;
27
28



             COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                        10
               Case 5:19-cv-00815-NC Document 1 Filed 02/14/19 Page 11 of 11




 1          4. Award to Plaintiff all appropriate damages, including but not limited to statutory
 2   damages, general damages and treble damages in amounts within the jurisdiction of this Court,
 3   all according to proof;
 4          5. Award to Plaintiff all reasonable restitution for Defendant’s Unfair, Unlawful,
 5   Deceptive Business Practice and False Advertising;
 6          6 Award to Plaintiff all reasonable statutory attorneys’ fees, litigation expenses, and costs
 7   of this proceeding as provided by law;
 8          7. Award to Plaintiff prejudgment interest pursuant to Civ. Code, § 3291; and
 9          8. Grant such other and further relief as this Court may deem just and proper.
10
11
12     Dated: February 14, 2019                   /s/ Irene Karbelashvili
                                                  Irene Karbelashvili, Attorney for Plaintiff
13                                                LENA MACIAS
14
15                                   DEMAND FOR JURY TRIAL
16
17    Plaintiff hereby demands a trial by jury.
18
19
       Dated: February 14, 2019                   /s/ Irene Karbelashvili
20
                                                  Irene Karbelashvili, Attorney for Plaintiff
21                                                LENA MACIAS

22
23
24
25
26
27
28



             COMPLAINT FOR INJUNCTIVE RELIEF, RESTITUTION, AND DAMAGES
                                        11
